Citation Nr: 1211411	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-25 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to October 1970 and again from March 1971 to June 1983.

This matter is before the Board of Veterans' Appeals (Board) following a September 2011 decision from the Court of Appeals for Veterans' Claims (CAVC) setting aside and remanding the Board's June 2010 denial of the Veteran's claim seeking entitlement to service connection for a heart disorder.  Incidentally, within the same decision, the CAVC affirmed the Board's June 2010 denial of the Veteran's claim seeking entitlement to service connection for a lung disorder and, therefore, this issue is no longer before the Board here.

The claim was originally on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran had a hearing before the Board in March 2010 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he has a heart disorder that began during his military service.  

The facts of this case are largely undisputed.  The Veteran's service treatment records indicate the Veteran entered service with no heart abnormality.  The Veteran complained of chest pains throughout his military career, with conflicting diagnostic impressions.  At times, tests found no abnormality, and other times abnormalities were found.  For example, in March 1982, the Veteran was seen with complaints of chest pain and an echocardiogram showed mitral valve prolapse (MVP) and enlarged right ventricle.  Within an April 1982 memorandum, the Veteran was noted to have "evidence of coronary dysfunction...."  In contrast, after tests were run in April 1982 and May 1982, to include an echocardiogram, physicians ruled out any organic heart disease.  It was determined no further testing was needed.  The Veteran's separation examination notes complaints of "heart palpitations," but no heart abnormality was noted on separation from the military.

A similar pattern occurred after service.  Significantly, the Veteran underwent an echocardiogram in September 2007, which was largely normal, but noted mild regurgitation of the mitral valve; mild concentric ventricle hypertrophy; trace aortic regurgitation; and mild mitral regurgitation.  

Thereafter, the Veteran was afforded a VA examination in April 2008, which found no evidence of cardiopulmonary disease on x-ray.  A different VA examiner reviewed the claims folder in August 2009 (possibly because the claims folder had not been available to the April 2008 examiner) and concurred with the April 2008 VA examiner's findings.  The Board denied the claim, finding the preponderance of the evidence showed the Veteran did not have a current heart disorder.

The CAVC, in its September 2011 decision, found that neither the VA examiners nor the Board explained or reconciled the pattern of the Veteran's tests through the years first confirming MVP, and later ruling out MVP.  In particular, the CAVC noted the service treatment records raised some doubt in the veracity of the follow-up April 1982 echo indicating the echo was "very difficult ... to do...echo machine is not working well."  The CAVC also pointed out the September 2007 private echo was down with "color doppler imaging" whereas the April 2008 VA examiner did not necessarily employ this technique.  The August 2009 VA opinion vaguely characterized the prior VA echocardiogram as a "technically adequate study;" but did not address the divergent test results just months apart.  Thus, it is still unclear whether the Veteran actually has a current heart disorder.

Additional treatment records have been associated with the claims folder since the Board decision and they should be reviewed in connection with the current claim.

In consideration of the CAVC's concerns and to further reconcile the conflicting evidence, a new VA examination is indicated.  The RO should also take this opportunity to obtain any current VA or private treatment records not currently in the claims folder.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to identify and provide release forms authorizing VA to obtain any of his treatment records from any private doctor or VA doctor for treatment of his claimed disability since August 2009.  All efforts to obtain these records, including follow-up requests if appropriate, should be fully documented.

2. After the above records are obtained, to the extent available, the Veteran should be scheduled for a cardiovascular VA examination for his claimed heart disorder to clarify what, if any, current heart disorder(s) the Veteran currently has and the etiology of any disorder(s) found.  All indicated testing should be conducted.  

The claims folder, including a copy of this Remand, must be made available to the examiner for review.  

Based on the examination, necessary tests and studies, and a review of the record, the examiner should answer the following:

(a)  Does the Veteran currently have a diagnosed heart disability?  

(b)  If the answer to (a) is yes, is it at least as likely as not (at least a 50 percent probability) that the currently diagnosed heart disability was incurred in the military; is related to the in-service abnormal heart findings; or is attributable to any other incident of his military service. 

(c)  if the answer to (a) is no, the examiner should specifically reconcile the conflicting tests both in the service treatment records and after service showing various heart diseases and, in contrast, ruling out heart disease.  

The examiner is asked to explain the methods and techniques employed within the VA examination and how the methods and techniques compare to those done in the past showing or ruling out heart disease.  In particular, a September 2007 private echocardiogram notes "color doppler imaging" was used.

The examiner should provide a detailed rationale for all opinions expressed specifically reconciling the in-service diagnosis of MVP and subsequent finding of "no organic heart disease;" and the September 2007 diagnosis of mild concentric ventricular hypertrophy, trace aortic regurgitation and mild mitral regurgitation and April 2008 and August 2009 VA opinions finding no clinical evidence of mitral valve regurgitation or a cardiac condition.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, should be associated with the claims folder, if feasible.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

